DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 is objected to because of the following informalities:  Line 2 states “a magnet” then states “the magnets”, are there a plurality of magnets or just one? Clarification and appropriate correction is required.
Response to Arguments
The rejection under 112, second paragraph to claim 1 has been withdrawn.
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Regarding claim 1, the language in question is “the spanning element extends the guide tracks”. As written, it was interpreted to be that extends means “cause to cover a larger area”, not “to make longer”. If language is added to clarify the definition, it would be agreed that the cited prior art would not read on the claim limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomquist U.S. Patent No. 4,790,921.
Claim 1, Bloomquist teaches a system 10 for transporting objects under controlled atmosphere comprising at least two sections 12-22, each section 12-22 comprising a first end and a second end Fig. 1, said at least two sections 12-22 being connected together in a leak tight manner by their ends C5 L40-55, and each of said at least two sections 12-22 comprising at least one guide track 224 for a trolley 532,534, each guide track 224 comprising a first and a second end at a level of the first end and the second end of the sections respectively Fig. 23, the ends of the guide tracks 224 facing each other and separated from each other by a given distance D, and means for spanning said distance D including at least one spanning element 222 situated near at least one of the guide tracks 224, configured to be displaced between a rest position, in which the spanning element 222 frees the space between the guide tracks 224 and a spanning position, in which the spanning element extends the guide tracks 224 C11 L50-65.
Claim 2, Bloomquist teaches said at least one spanning element 222 is rotationally hinged on an end of one at least of the guide tracks 224, around an axis orthogonal to a direction of displacement of said at least one of the guide tracks 224, said spanning element 222 being moveable between the spanning position and the rest position Fig. 23 C11 L50-65.

Claim 4, Bloomquist teaches the passage from one position to another of the spanning element 222 is controlled by a displacement of the door 68.
Claim 5, Bloomquist teaches the door 68 comprises an upper end arranged under or above the spanning element 222 in open position so as to enable the hinging of said spanning element 222.
Claim 6, Bloomquist teaches the spanning element 222 bears against the door 68, such that when the door 68 is displaced to an open position, the spanning element 222 pivots by gravity to the spanning position C24 L5-25.
Claim 8, Bloomquist teaches at least one leak tight gate 68 arranged between two sections 12-22 and a movable part 272 to isolate or to connect the at least two sections, the spanning element 222 being situated on the movable part 272 of the gate 68 C23 L15-30.
Claim 9, Bloomquist teaches the spanning element 222 comprises a spanning surface formed by a plate 340 Fig. 23.
Claim 10, Bloomquist teaches said trolley 532,534 includes at least one pair of rollers 562, the rollers 562 being arranged between the trolley 532 and the at least one guide track 224 to enable a displacement of the trolley 532,534 along a direction of the displacement of the trolley and to ensure an alignment of the trolley with respect to the at least one guide track 224 Fig. 23.

Claim 14, Bloomquist teaches the ends of the sections 12-22 are connected in a leak tight manner by a gate 68, said gate comprising a door 68 arranged between the ends of the guide tracks 224 which face each other, said door 68 being movable transversally with respect to a direction of a displacement of the guide tracks 224.
Claim 15, Bloomquist teaches system 10 for handling objects comprising said system according to claim 1, at least one chamber arranged along one of the at least two sections 12-22 and connected thereto; and at least one transferring device 224 for transferring the objects between the trolley 532,534 and said chamber 12-22.
Claim 16, Bloomquist teaches at least one positioner 620 for positioning said trolley 532,534 in a given position with respect to the chamber 12-24 and the at least one transferring device 220 Abstract.
Claim 17, Bloomquist teaches the at least one positioner 620 comprises at least one rail portion 580 arranged in a direction of a displacement in said one of the at least two sections12-22 and between the chamber 12-22 and the at least one transferring device 220, and the trolley 532-534 comprises rollers 562 configured to cooperate with said at least one rail portion 580.
Claim 18, Bloomquist teaches the objects are substrates borne by substrate holders, the controlled atmosphere is an ultra-high vacuum, and the at least one chamber is a deposition chamber Abstract.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bloomquist U.S. Patent No. 4,790,921 in view of Ishino U.S. Patent Application Publication No. 2012/0181151.
Claim 12, Bloomquist does not teach as Ishino teaches at least one curved section 10 so as to form a two dimensional displacement circuit Abstract. It would be obvious to one ordinary skill to use the configuration of Ishino into the invention of Bloomquist as an alternative to the track configuration.
Claim 13, Bloomquist does not teach as Ishino teaches several curved sections 10a and at least one straight section laid out with respect to each other to form a turnaround and/or reserve zone for said trolley 7 Abstract. It would be obvious to one ordinary skill .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS